Name: Council Regulation (EEC) No 3638/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12 . 92 Official Journal of the European Communities No L 375 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3638/92 of 14 December 1992 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES , sectors , suspension measures should be taken only temporarily by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the products specified in this Regulation is currently inadequate or non-existent ; whereas producers thus cannot meet the needs of user industries in the Community; Whereas in these cases , it is in the interest of the Community to suspend the autonomous Common Customs Tariff duties totally; Whereas the decision for the suspension of these autonomous duties should be taken by the Community; Whereas , in view of the difficulty of assessing accurately short-term trends in the economic situation in the relevant Article 1 The autonomous Common Customs Tariff duties for the products listed in the table appearing in the Annex shall be suspended at the level indicated in respect of each of them. These suspensions shall apply from 1 January to 30 June 1993 . Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1992 . For the Council The President N. LAMONT No L 375 /2 Official Journal of the European Communities 22 . 12 . 92 ANNEX Rate of CN code TARIC Description autonomous duty (% ) ex 0810 90 80 * 10 Rose-hips , fresh 0 ex 0811 90 99 *40 Rose-hips , whether or not cooked, frozen , not containing added sugar or other sweetening matter 0